 1 McGREGOR W. SCOTT
   United States Attorney
 2 KAREN A. ESCOBAR
   Assistant United States Attorney
 3 2500 Tulare St., Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4575
 5
   Attorneys for Plaintiff
 6 United States of America

 7                              IN THE UNITED STATES DISTRICT COURT

 8                                 EASTERN DISTRICT OF CALIFORNIA

 9

10   UNITED STATES OF AMERICA,                             CASE NO. 1:14-cr-00097-DAD-BAM
11                                 Plaintiff,              STIPULATION REGARDING
                                                           CONTINUANCE; ORDER
12                 v.
13   VICTOR ANTHONY NOTTOLI,
14                                 Defendant.
15

16                                              STIPULATION
17          Plaintiff United States of America, by and through its counsel of record, and defendant, by
18
     and through his counsel of record, hereby stipulate as follows:
19
            1.      By previous order, this matter was set for sentencing on Monday, December 16,
20
     2019, at 10:00 a.m.
21
            2.      The defendant will be required to testify in the Southern District of Alabama in
22

23 United States v. Charles Burton Ritchie, et al., 1:15-cr-00227-WS-C (Doc. 77). Trial has been

24 continued from the September 2019 trial term to March 2020.

25          3.      The government does not anticipate that the defendant’s testimony will be required in
26
     any other trials or proceedings.
27
            4.       In addition, there are sentencing issues that require approval, which has been
28
                                                       1
29

30
     requested but not yet authorized.
 1
            5.      By this stipulation, the parties now move to continue the matter to Monday, April 6,
 2

 3 2020, at 10:00 a.m., to effectuate the terms of the plea agreement.

 4          6.      The parties further stipulate to the following revised briefing schedule:
 5          Informal Objections Due:                                      March 9, 2020
 6
            Final PSR Filed with the Court:                               March 16, 2020
 7
            Formal Objections to PSR/Sentencing Memo due:                 March 23, 2020
 8
            Responses to Formal Objections/Reply to Sentencing Memo:             March 30, 2020
 9

10          IT IS SO STIPULATED.

11 DATED:           November 15, 2019             Respectfully submitted,

12                                                McGREGOR W. SCOTT
                                                  United States Attorney
13
                                                  /s/ Karen A. Escobar
14                                                KAREN A. ESCOBAR
                                                  Assistant United States Attorney
15 DATED:           November 15, 2019

16                                                /s/ Patrick K. Hanly
                                                  PATRICK K. HANLY
17                                                Counsel for Defendant
                                                  Victor Anthony Nottoli
18

19                                                ORDER

20
            The Court hereby extends the deadline for filing informal objections to March 9, 2020, the
21
     deadline for filing formal objections to March 23, 2020, and responses to formal objections to March
22
     30, 2020. The Court continues the sentencing hearing currently scheduled for December 16, 2019,
23 to April 6, 2020, at 10:00 a.m.

24
     IT IS SO ORDERED.
25
        Dated:     November 15, 2019
26                                                     UNITED STATES DISTRICT JUDGE
27

28
                                                        2
29

30
 1

 2

 3

 4

 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25
26

27

28
     3
29

30
